 FRANK ALIOTO FISH CO. AND BOAT SEAWORTHY27F. Alioto Co.d/b/a Frank Alioto Fish Co. and Boat Seaworthy,a PartnershipandPacific District,Marine StaffOfficers, Officeand Allied Personnel,affiliatedwith Seafarers'InternationalUnion of North America, AFL-CIO, PetitionerA. Paladini,Inc.andPacific District,Marine StaffOfficers,Office and Allied Personnel,affiliated with Seafarers'Inter-national Union of North America, AFL-CIO, PetitionerStandard Fisheries Corporation and/or Frank'sFisheries, Inc.andPacific District,Marine Staff Officers,Office and AlliedPersonnel,affiliatedwith Seafarers'International Union ofNorth America,AFL-CIO, PetitionerWestern California Fish Co.andPacific District,Marine StaffOfficers,Office and Allied Personnel,affiliated with Seafarers'International Union of North America, AFL-CIO, Petitioner.Cases Nos. 20-RC-4060,1 20-RC-4061, 00-RC-4062, and 20-RC-4063.September 9, 1960DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeM. C. Dempster, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this consolidated proceeding, the Boardfinds :1.The Employers are engaged in commerce within the meaningof Section 2(6) and (7) of the Act.22.The labor organization involved claims to represent employeesof the Employer.3.The Petitioner seeks to represent in four separate units netrepairmen and fishermen engaged in dragboat' fishing along theCalifornia-Oregon coast, who supply fish for the Companies engagedin processing and sale of fish and seafood products.The Companies1Cases Nos 20-RC-4047, Cresci Bros., and 20-RC-4048, Mary A. La Rocca,et al.,which were originally consolidated in this proceeding,were withdrawn during the courseof the hearingThe Regional Director approved the withdrawal on the ground that theEmployers involved did not meet the Board's jurisdictional requirements.a In Case No 20-RC-4060, F Alioto Co and Boat Seaworthy contend that each is aseparate company for jurisdictional purposes and if any unit is found appropriate by theBoard,there should be single units for each.In Case No. 20-RC-4062, the Companiescontend that Standard Fisheries and Frank'sFisheries are separate companies. and asFrank's does not meet the Board's jurisdictional requirements, the petition as to it shouldbe dismissedAs the uncontradicted record shows that the alleged separate corporationsare ownedby thesame individuals,have the same officers, use the some address, and aremanaged by the same individual,we find they constitute a single employer for purposes ofjurisdiction,and we deny the motion to dismiss on that groundaDragboat fishing is done by means of a dragboat which catches fish by drawing a net,usually across the bottom of the ocean.129 NLRB No. 6. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontend that the petitions should be dismissed on the ground that thefishermen are not their employees within the meaning of the Act, butare independent contractors or employees of independent contractors.'There is no history of bargaining.Before the season opens, the Companies engage the man to be incharge of the boat, who is known as the captain, skipper, or, as here,the "boss."The Companies own the boats and also equip them. Theytake care of the major repairs, hull insurance, and P.I. insurance onthe crew.The bosses order minor repairs to be made and charge themto the account of the vessel, payable by the Company. The bosses,alone, hire and discharge their own crews, consisting usually of threeto five men, and they determine the number of men to be included inthe crew.'Before they sail, the Companies tell the bosses what kind of fishthey want.The bosses decide where and when to fish. The bossesand their crew fish, weather permitting, every day of the week exceptFriday and Saturday. On occasion, if a Company wants more fish, ora boss and crew wish to earn more money, and the other party iswilling, the crew then fishes also on Fridays and Saturdays.TheCompanies, however, have no right to make the bosses fish on thosedays if they do not so desire.Before the season begins, the Companies and the bosses negotiatethe price per pound the Companies are to pay for the catch. The de-tails regarding the method of determining the price differ at thevarious Companies, but the element of negotiation with the boss iscommon in each instance .6By a so-called "gentlemen's agreement"it is understood that the boss will deliver the entire catch for theseason only to the Company involved and not to any other.However,the entire catch is not always taken by the Companies. For example,the fishermen on Paladini boats may sell scrap fish for their ownaccount; the Seaworthy has sold fish for bait in the Crescent City areawithout advance knowledge of the Company, and the boats owned byWestern California Fish Company are permitted to sell fish elsewherewhen they catch more fish than the Company can handle.The Companies and the bosses negotiate the total amount of sharesthat they and the crews will receive from the catch.A certain set* All the Companies concede that the net repairmen who repair and make nets are theiremployees.5However,there is some evidence in the record that on very rare occasions in the pasta company has recommended that a boss hire or discharge a fisherman, but this has notbeen the case recently nor is it so at present.6 The record reveals that sometimes A Paladini will change the price to be paid, duein the main to competition of the market,and then will try to negotiate a settlementwith the boss,that Frank's Fisheries has an agreement in advance with the boss to re-duce the price if the boat brings in more fish than the Company wants ; that the situationat F. Alioto Co. and Boat Seaworthy is similar to the one at A Paladini ; and that atWestern California Fish Co., the Company has a standing order for the amount of fish itwants and if more than 10 percent above the prescribed amount is brought in, a reducedscale of prices agreed to in advance takes effect. FRANK ALIOTO FISH CO. AND BOAT SEAWORTHY29percentage goes to the Companies for furnishing the boats and gearand a certain percentage to the crews.Arrangements vary fromcompany to company as to whether the cost of fuel, ice, and foodcomes from the "top" (before division of the shares) or out of theCompany's or crew's shares.? The bosses determine the share distribu-tion to the crews 8 and to this extent may control their own privateprofits.The bosses and the members of the crews are paid weekly by com-pany check.The Companies withhold income taxes, social securitytaxes, and unemployment compensation.These deductions are madeby the Companies because in 1937, under their protest, they wereordered to deduct unemployment compensation and social securitytaxes by the California Unemployment Reserves Commission.Thebosses and their crews receive no vacation pay or other welfare benefitsthan those indicated above.The relationship between each boss andthe particular Company, as indicated above, is governed by an oralcontract.These contracts are not made for a specific term and may beterminated at will by either the boss or the Company.The Companies contend that on the basis of our decisions in theAlaska Salmoncase 9 and others, the bosses are independent con-tractors and the fishermen are the employees of the bosses.ThePetitioner urges the applicability of our decision inSouthern Shell-fish1eand that the bosses and fishermen are employees of the Com-panies.It is clear from an analysis of the cited decisions and theinstant cases that the latter contain a number of features similar tobothAlaska SalmonandSouthern Shell fish.Thus, as the Petitionerpoints out, here, as inSouthern Shellfish,there is an oral agreement,terminable at will.LikeSouthern Shellfish,the Companies own theboats and equip them, are responsible for repairs and maintenance,the bosses hire and fire the crews, decide where and how to fish, andsell the entire catch to the Company. It urges that although the bossesmay adjust their own take-home pay as between themselves and theirassistants, this is not enough to turn them into entrepreneurs, butas the Board held inSouthern Shellfishthe fishermen operate like agroup incentive arrangement.7 The Companies do not insist that the food for the crews be bought in company-ownedor company-designated stores.The persons whom the bosses designate to buy the foodmAke the purchases at the markets of their own choice and charge the cost to theparticular vessel.9The general pattern, regardless of the size of the crew,is that the boss receives about11/aof the crew's share and the fishermen 1 share each,with the boss at times givingone-fourth to one-half of his share to one or two fishermen in return for their helping withthe engine and/or relieving him at the wheel. But at times on some vessels this generalpattern varies with either more to the boss or more to the crew.O Alaska Salmon Industry,Inc.,110 NLRB 900, 81 NLRB 1335,82 NLRB 1056;J Howard Smith,Inc.,95 NLRB 21 ; F. H.Snow Canning Company,Inc.,118 NLRB 284.110Southern Shellfish Co.,Inc.,95 NLRB 957. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the other hand, the Companies point to a number of fundamentaldifferences between the instant cases andSouthern Shellfish.In thelatter the company did not grant complete control of hiring and dis-charging to the captains; it required food, fuel, and ice to be obtainedfrom suppliers designated by it; the company utilized its own price-lists andunilaterallydetermined and changed the price it paid forthe catch; and the captains received no payment for spoiled fish uti-lized in making fertilizer.We also note thatin Southern Shellfish,the companyunilaterallychanged the number of shares as between itand the captain.The Companies urge that the instantcases aremorelike thosein Alaska Salmon" where the independent contractorrelationship was found.Thus, they point out that, as in that case,the Companies own the boats and equipment; the bosses select theirown crews and determine their number and the shares of each mem-ber; the bosses may fish for whom they please although customarilythey return to the same Company; the bosses select the place wherethey fish; the Companies here, as there, negotiate the price to be paidfor the fish, any change of price being subject to negotiation; andthe bosses usually sell the entire catch to the Company involved.We find, upon all the circumstances, that the bosses herein operateunder conditions more akin to those inAlaska Salmonrather than inSouthern Shellfish.We find that likeSouthern Shellfish,the agree-ments hereare oralrather than written as inAlaska Salmon;how-ever, it is the nature of the agreement or the arrangement which iscontrolling.These arrangements are basically bilateral in nature,that is, the basic arrangements are arrived by negotiation.For thisreason webelieve that the bosses have substantial independence andcontrol over the fishing operations, and therefore that they are inde-pendent contractors and the fishermen are their employees and notemployees of the Companies.4.As indicated above, the Companies involved conceded that thenet repairmen are their employees and are hired and supervised bythe Companies.The record shows, however, that only J. Paladini,Inc., in Case No. 20-RC-4061, has two such repairmen.The otherCompanies have only one such employee or none at the presenttime.12We shall direct an election in Case No. 20-RC-4061 including suchworkers and dismiss the petitions requesting representation offishermen."The following employees of the Employer, A. Paladini, Inc., of540 Clay Street, San Francisco, California, constitute a unit appro-n 110 NLRB 900,supra.12 Loans F.DowCo., 111 NLRB 609, 610IsThe Companies contended contrary to the Petitioner that shrimp fishing is so differentfrom that of dragboat fishing that the two types of fishermen should not be included inthe same unit.As we are dismissing the petitions concerning all fishermen,we find nonecessity for considering this question. JAY KAY METAL SPECIALTIES CORPORATION31priate for purposes of collective bargaining within Section 9(b) oftheAct: All net repairmen excluding all other employees, office cler-ical employees, professional employees, guards, and all supervisorsas defined in the Act.As we find that no question concerning commerce exists in CasesNos. 20-RC-4060, 20-RC-4062, and 20-RC-4063, within the meaningof Section 9(c) (1) and Section 2(6) and (7) of the Act, we shalldismiss the petitions in those cases.We shall also dismiss the peti-tion in Case No. 20-RC-4061 insofar as it seeks to represent fishermen.[The Board dismissed the petitions in Cases Nos. 20-RC-4060,20-RC-4062, and 20-RC-4063 and dismissed Case No. 20-RC-4061insofar as the petition requests representation for fishermen.]-JayKay Metal Specialties CorporationandSeafarers Inter-national Union ofNorthAmerica, Atlantic and Gulf District,Marine AlliedWorkers Division,AFL-CIO and Local 16,Metal and Miscellaneous,District 65, Retail,Wholesale andDepartment Store Union,AFL-CIO,Petitioners.Cases Nos.2-RC-10362 and 2-RC-10367. September 12, 1960DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeWilliam G. Haemmel, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner in Case No. 2-RC-10362, referred to herein asSIU; the Petitioner in Case No. 2-RC-10367, referred to herein asDistrict 65; and the Intervenor, Amalgamated Local Union 355, In-dependent, referred to herein as Local 355, which intervened on thebasis of a contractual interest, are labor organizations which claim torepresent certain employees of the Employer.3.The Employer and Local 355 contend that their existing agree-ment is a bar to both petitions.The Employer has recognized andbargained with Local 355 as the exclusive representative for a unitof production, maintenance, and shipping employees since 1954, and129 NLRB No. 7.